Exhibit 99.1 **For Immediate Release** For more information, contact: Victor Karpiak: (425) 255-4400 Scott Gaspard: (425) 254-2002 First Financial Northwest, Inc. Announces Expected Provision for Loan Losses For First Quarter 2010 Renton, Washington - April 15, 2010 - First Financial Northwest, Inc. (the “Company") (Nasdaq GS: FFNW), the holding company for First Savings Bank Northwest (the “Bank"), announced today that it expects to report a net loss for the first quarter of 2010 of approximately $17 million to $19 million.The primary reasons for this net loss include the provision for loan losses and an additional valuation allowance related to our deferred tax asset.We anticipate recording approximately $12 million to $14 million in provision for loan losses for the first quarter of 2010 and adding an additional deferred tax asset valuation allowance of approximately $7 million to $9 million.The increase in our provision for loan losses was primarily due to continued decreases in updated appraised values of real estate collateral securing our nonperforming loans.We expect to report our results for the quarter ended March 31, 2010 on or about April 28, 2010. "Our focus remains to reduce our troubled loans and nonperforming assets.With the addition of our special assets group, we believe that we have the expertise and the staff to work towards our goal throughout the year," stated Mr. Karpiak. First Financial Northwest, Inc. is the parent company of First Savings Bank Northwest, a Washington chartered stock savings bank headquartered in Renton, Washington serving the Puget Sound Region through its full-service banking office. We are a part of the ABA NASDAQ Community Bank Index as well as the Russell 3000 Index.
